PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/663,047
Filing Date: 24 Oct 2019
Appellant(s): BELLET et al.



__________________
Jacob P Rohwer(61,229)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated  03/17/2021from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 102


Claims 1, 2, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102a1,a2  as being anticipated by Spataro US 2006/0053380.
Regarding claim 1, Spataro teaches a computer-implemented method for providing status indicators across different digital contexts, the method comprising: causing a display of a first client device (client digital processing device fig. 1A)to render, in association with a first user, a first graphical user interface (GUI)(¶69) that corresponds to a first digital context(digital collaboration desktop, ¶12) that is configured to provision access to a plurality of data objects by at least the first user and a second user, 

["In accordance with the principles of the present invention, a collaboration place, when referred to herein, means collaboration software that has at least the characteristics of being persistent, addressable, and capable of holding more than one data file. For example, a collaboration place can be an addressable persistent set (i.e., more than just one) of data files accessible by at least two users simultaneously, in which data introduced by one user is made available to other allowed users based on update(s) via a back channel and not requiring selection of "refresh" as in a browser-based system. Users may interact with the application through a collaboration place interface (e.g., a desktop application). As used herein, a collaboration place interface can be understood to be part of a collaboration place. ", ¶12]

["In one illustrative operation, the processor 114 of the client 120 executes instructions associated with software application programs 104 (including, for example, runtime instructions specified, at least partially, by the local user 102 and/or by another software application program, such as a batch-type program) that can instruct the processor 114 to at least partially control the operation of the graphics subsystem 122 in rendering and displaying a graphical user interface (including, for example, one or more menus, windows, and/or other visual objects) on the display device 126. ", ¶69]

["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

wherein the first GUI includes a graphical representation of a particular data object(document, file, spreadsheet etc) that has been shared within the first digital context;
["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

 concurrently with the display of the first client device rendering the graphical representation of the particular data object within the first GUI, monitoring user activity associated with a second user interacting with content, of the particular data object, 
["While they are logged into the place, the clients can share content with each other via the server. For example, in some of such embodiments, the clients can concurrently display and/or modify data files via the place interface. As further described herein, the data files can include audio data files, video data files, documents with text and/or graphics, multimedia presentations, and/or other types of data files. The server associates the place with a place identifier and other types of place data, such as client identifiers and data files. Based on detecting a termination event, the server stores the place identifier and the data associated therewith for subsequent access by the clients (e.g., for provision to clients in reply to subsequent requests to access the place). ", ¶58]

at a second client device(client digital processing device of co-editor) via a second GUI that corresponds to within a second digital context(desktop collaboration application  of co-editor) that is configured to facilitate user interactions with the content of the particular data object; 

["In accordance with the principles of the present invention, a collaboration place, when referred to herein, means collaboration software that has at least the characteristics of being persistent, addressable, and capable of holding more than one data file. For example, a collaboration place can be an addressable persistent set (i.e., more than just one) of data files accessible by at least two users simultaneously, in which data introduced by one user is made available to other allowed users based on update(s) via a back channel and not requiring selection of "refresh" as in a browser-based system. Users may interact with the application through a collaboration place interface (e.g., a desktop application). As used herein, a collaboration place interface can be understood to be part of a collaboration place. ", ¶12]

["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

determining whether that the user activity, associated with the second user interacting with the content via the second GUI that corresponds to the second digital context, meets one or more status indicator criteria( triggers  such as whenever content is changed triggers notification to other users, ¶93) ; 
["Collaboration places (e.g., each collaborative place initiated) can track which collaboration objects a client has open on their desktop. Open collaboration objects implicitly define the set of event notifications that a client would be interested in. In addition, the server has a distinguished identifier for each client connected so that other clients may easily direct specific messages to specific individuals (e.g., IM). The distinguished identifier may be specific to a person. Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event. Possible event notifications include: content added, deleted, moved, renamed, or deleted, screen sharing initiated, stopped, updated,", ¶s91-93]
and in response to determining that the user activity meets the one or more status indicator criteria, causing the display of the first client device to update the first GUI to include render a status indicator that is rendered in association with the graphical representation of the particular data object, wherein the status indicator includes:(a) an indication reflecting a status of the second user based on the determined user activity(display of status activity indicator that can be simple of complex indicator, ¶199 such information can include information such as what edits/actions another user performed, ¶200), 
["In some embodiments, a first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. In some of such embodiments, a user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. ", ¶199]

[" In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, in some of such embodiments, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views.", ¶200]
and (b) an embedded control that is selectable to enable the first user to initiate communications, from within the first digital context, with the second user while the second user that is interacting with the content within of the particular data object via the second GUI that corresponds to the second digital context(user can initiate chat with specific second user as changes to document are display in real-time, ¶s200, 216 see also Fig3D);
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216,] 

and in response to a determination that the embedded control has been selected by way of the first GUI, facilitating a communication session during which at least one communication that is generated via the first GUI that corresponds to the first digital context is exposed via the second GUI that corresponds to the second digital context.
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216] 

Regarding claim 9, Spataro teaches a system, comprising: at least one processor; and at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor, cause the at least one processor to: 
["The systems and methods described herein are not limited to a hardware or software configuration; they can find applicability in many computing or processing environments. The systems and methods can be implemented in hardware or software, or in a combination of hardware and software. The systems and methods can be implemented in one or more computer programs, in which a computer program can be understood to include one or more processor-executable instructions. The computer programs can execute on one or more programmable processors, and can be stored on one or more storage media readable by the processor, comprising volatile and non-volatile memory and/or storage elements. ", ¶326]
generate digital context interface data to cause a first client device(client digital processing device fig. 1A), that corresponds to a first user, to render a first graphical user interface (GUI) (¶69) that corresponds to a first digital context(digital collaboration desktop, ¶12)  that is configured to provision access to a plurality of data objects by at least the first user and a second user(provide co-editing in real time, ¶227), 

["In accordance with the principles of the present invention, a collaboration place, when referred to herein, means collaboration software that has at least the characteristics of being persistent, addressable, and capable of holding more than one data file. For example, a collaboration place can be an addressable persistent set (i.e., more than just one) of data files accessible by at least two users simultaneously, in which data introduced by one user is made available to other allowed users based on update(s) via a back channel and not requiring selection of "refresh" as in a browser-based system. Users may interact with the application through a collaboration place interface (e.g., a desktop application). As used herein, a collaboration place interface can be understood to be part of a collaboration place. ", ¶12]

["In one illustrative operation, the processor 114 of the client 120 executes instructions associated with software application programs 104 (including, for example, runtime instructions specified, at least partially, by the local user 102 and/or by another software application program, such as a batch-type program) that can instruct the processor 114 to at least partially control the operation of the graphics subsystem 122 in rendering and displaying a graphical user interface (including, for example, one or more menus, windows, and/or other visual objects) on the display device 126. ", ¶69]

["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

wherein the first GUI includes an icon(see icon ¶115) that identifies a particular data object(document, file, spreadsheet etc) that has been shared within the first digital context; 
[“associated with the place based on the dragging-and-dropping those data files (or representations thereof, such as icons) into the place interface by client 120. Server 140 establishes the new place based on (i) uploading the data files to be associated with the new place,”, ¶115]
["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

monitor, concurrently with the first client device rendering the first GUI that includes the icon that identifies the particular data object, user activity associated with a second client device(client digital processing device of co-editor), that corresponds to the second user, 
["While they are logged into the place, the clients can share content with each other via the server. For example, in some of such embodiments, the clients can concurrently display and/or modify data files via the place interface. As further described herein, the data files can include audio data files, video data files, documents with text and/or graphics, multimedia presentations, and/or other types of data files. The server associates the place with a place identifier and other types of place data, such as client identifiers and data files. Based on detecting a termination event, the server stores the place identifier and the data associated therewith for subsequent access by the clients (e.g., for provision to clients in reply to subsequent requests to access the place). ", ¶58]

["In accordance with the principles of the present invention, a collaboration place, when referred to herein, means collaboration software that has at least the characteristics of being persistent, addressable, and capable of holding more than one data file. For example, a collaboration place can be an addressable persistent set (i.e., more than just one) of data files accessible by at least two users simultaneously, in which data introduced by one user is made available to other allowed users based on update(s) via a back channel and not requiring selection of "refresh" as in a browser-based system. Users may interact with the application through a collaboration place interface (e.g., a desktop application). As used herein, a collaboration place interface can be understood to be part of a collaboration place. ", ¶12]

["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

to determine when status indicator criteria have been satisfied with respect to the particular data object within a second digital context that is configured to facilitate user interactions with content of the particular data object( triggers  such as whenever content is changed triggers notification to other users, ¶93) ; 
["Collaboration places (e.g., each collaborative place initiated) can track which collaboration objects a client has open on their desktop. Open collaboration objects implicitly define the set of event notifications that a client would be interested in. In addition, the server has a distinguished identifier for each client connected so that other clients may easily direct specific messages to specific individuals (e.g., IM). The distinguished identifier may be specific to a person. Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event. Possible event notifications include: content added, deleted, moved, renamed, or deleted, screen sharing initiated, stopped, updated,", ¶s91-93]

update, responsive to the user activity of the second user satisfying the status indicator criteria with respect to the particular data object, the digital context interface data to cause the first client device to render, within the first GUI that corresponds to the first digital context, a status indicator in association with the icon that identifies the particular data object, wherein the status indicator includes:  (a) an indication reflecting how the second user is currently interacting with the content of the particular data object; and(display of status activity indicator that can be simple of complex indicator, ¶199 such information can include information such as what edits/actions another user performed, ¶200), 
["In some embodiments, a first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. In some of such embodiments, a user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. ", ¶199]

[" In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, in some of such embodiments, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views.", ¶200]
 
(b)an embedded control that is selectable to expose a cross-context message generation field; receive, via the first client device, message content in association with the cross- context message generation field that is rendered within the first GUI; and(user can initiate chat with specific second user as changes to document are display in real-time, ¶s200, 216 see also Fig3D);
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216,] 

cause the second client device to render the message content within a second GUI that corresponds to the second digital context.
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216] 

Regarding claim 16, Spataro teaches a system comprising: means for causing a first client device(client digital processing device fig. 1A) to render a first graphical user interface (GUI) arrangement in association with a first user)(¶69, see also fig 3d-g, 9e-f, 12a-e), wherein the first GUI arrangement includes an icon that graphically represents an individual data file(document, file, spreadsheet etc) of a plurality of data files that have been shared between at least the first user and a second user within a first digital context(digital collaboration desktop, ¶12) that corresponds to the first GUI; 
["In accordance with the principles of the present invention, a collaboration place, when referred to herein, means collaboration software that has at least the characteristics of being persistent, addressable, and capable of holding more than one data file. For example, a collaboration place can be an addressable persistent set (i.e., more than just one) of data files accessible by at least two users simultaneously, in which data introduced by one user is made available to other allowed users based on update(s) via a back channel and not requiring selection of "refresh" as in a browser-based system. Users may interact with the application through a collaboration place interface (e.g., a desktop application). As used herein, a collaboration place interface can be understood to be part of a collaboration place. ", ¶12]

["In one illustrative operation, the processor 114 of the client 120 executes instructions associated with software application programs 104 (including, for example, runtime instructions specified, at least partially, by the local user 102 and/or by another software application program, such as a batch-type program) that can instruct the processor 114 to at least partially control the operation of the graphics subsystem 122 in rendering and displaying a graphical user interface (including, for example, one or more menus, windows, and/or other visual objects) on the display device 126. ", ¶69]

["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

means for monitoring user activity that occurs at a second client device in association with a second user interacting with content of the individual data file within a second digital context that corresponds to a second GUI arrangement (see also fig 3d-g, 9e-f, 12a-e) that is configured to facilitate user interactions with the content of the individual data file; 
["While they are logged into the place, the clients can share content with each other via the server. For example, in some of such embodiments, the clients can concurrently display and/or modify data files via the place interface. As further described herein, the data files can include audio data files, video data files, documents with text and/or graphics, multimedia presentations, and/or other types of data files. The server associates the place with a place identifier and other types of place data, such as client identifiers and data files. Based on detecting a termination event, the server stores the place identifier and the data associated therewith for subsequent access by the clients (e.g., for provision to clients in reply to subsequent requests to access the place). ", ¶58]

means for analyzing the user activity to determine whether the user activity meets one or more status indicator criteria( triggers  such as whenever content is changed triggers notification to other users, ¶93) ; 
["Collaboration places (e.g., each collaborative place initiated) can track which collaboration objects a client has open on their desktop. Open collaboration objects implicitly define the set of event notifications that a client would be interested in. In addition, the server has a distinguished identifier for each client connected so that other clients may easily direct specific messages to specific individuals (e.g., IM). The distinguished identifier may be specific to a person. Whenever a change happens in a collaboration object, the server notifies all of the other clients that are in that collaboration object of the event. Possible event notifications include: content added, deleted, moved, renamed, or deleted, screen sharing initiated, stopped, updated,", ¶s91-93]
 
means for updating the first GUI arrangement for the first digital context to include: 
(display of status activity indicator that can be simple of complex indicator, ¶199 such information can include information such as what edits/actions another user performed, ¶200), 
["In some embodiments, a first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. In some of such embodiments, a user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. ", ¶199]

[" In some embodiments, the disclosed systems and methods can provide additional information to the first user. For example, in some of such embodiments, the disclosed systems and methods can provide one or more of the following to the first user: data identifying all of the data files currently being viewed by each user in a place; data identifying all of the data files that have been viewed during a time period by one or more users in a place; data identifying all of the users who have accessed one or more data files during a time period; and data identifying data files accessed and edited by one or more users during a time period. In some embodiments, the provided data can include one or more thumbnails (e.g., thumbnails of the data files currently being viewed by users in a place) and/or one or more other types of real-time views.", ¶200]

 a cross-context communication control that is selectable to enable the first user to initiate communications, from within the first digital context, with the second user while the second user is interacting with the content of the individual data file from within the second digital context; and(user can initiate chat with specific second user as changes to document are display in real-time, ¶s200, 216 see also Fig3D);
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216] 
 means for updating the second GUI arrangement (see also fig 3d-g, 9e-f, 12a-e)_ to cause the second digital context at the second client device to include communication content that is received, from the first client device, via the cross-context communication control that is rendered within the first digital context.
["Alternatively and/or in combination, in some embodiments, the users in a place can exchange private chat messages with each other based on generating a private place. In one such embodiment, a user 102.sub.1 desiring to exchange a private chat message with another user 102.sub.M can select the user 102.sub.M identifier (or other user 102.sub.M indicia) in (i) the people sub-window 324 of the exemplary place interface 320 shown in FIG. 3D for the place or (ii) if user 102.sub.M has been designated as a friend by user 102.sub.1, the exemplary welcome window 310 shown in FIG. 3C. Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216] 

Regarding claim 2, Spataro teaches wherein initiating the communications includes at least: generating at least one message within the first digital context that is configured to provision access to the plurality of data objects by the first user and the second user, and causing the at least one message to be exposed to the second user within the second digital context that is configured to facilitate user interactions with the content of the particular data object (users can exchange direct messages with a specific user in addition to a room chat of fig 3d 330b and co-edit a document concurrently, ¶227).
[“Based on receiving the selection, server 140 establishes a new place for users 102.sub.1 and 102.sub.M (and only users 102.sub.1 and 102.sub.M) based on the schemes previously described herein. Users 102.sub.1 and 102.sub.M can then exchange private chat messages with each other based on entering those messages into the live component 330b of the chat utility 330 of the place interface 320 for the new place. As further described herein, the new place can be administered in parallel to, and independently of, the pre-existing place. ", ¶216]
["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

Regarding claim 10, Spataro teaches wherein the first digital context corresponds to a message thread GUI that is associated with a plurality of persistent messages of a collaboration platform, 
["Based on detecting the entry of the message in live component 330b, client 120(1) presents the message in history component 330a and transmits the message to server 140 for further transmission. Based on receiving the message from client 120(1), server 140 transmits the message to client 120(M) based on the IP address of client 120(M) stored in on-line status data 230 for presentation in the history component 330a of the corresponding chat utility 330. ", ¶216]

and wherein the second digital context corresponds to a content editing GUI that is usable to edit content of the data object(desktop collaboration application  of co-editor, ¶227, see also fig 1A user M, digital data device M).
["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

Regarding claim 13, Spataro teaches wherein the computer-readable instructions further cause the at least one processor to: determine a current status of the second user associated with the user activity, wherein causing that the first client device to render the cross-context message generation field is based on the current status of the second user corresponding to an available status.
["In some embodiments, a first user desiring to learn the activity status of a second user in a place can select and/or otherwise designate the user identifier for the second user in the place interface, e.g., welcome window 310 and/or people window 324. Based on receiving the selection, server 140 can provide the activity indicator (e.g., the previously described simple and/or the complex activity indicator) associated with the second user for presentation in the place interface of the first user. In some of such embodiments, a user in a place can manually set one or more features of and/or otherwise disable the activity indicator. For example, a user can set the simple and/or complex activity indicator to "busy" so as to discourage chat messages from other users and/or can disable the simple or complex activity indicator to enhance privacy. ", ¶199]

Regarding claim 17, Spataro teaches wherein the first GUI of the first digital context is a message thread GUI that is associated with a plurality of persistent messages of a collaboration platform
["Based on detecting the entry of the message in live component 330b, client 120(1) presents the message in history component 330a and transmits the message to server 140 for further transmission. Based on receiving the message from client 120(1), server 140 transmits the message to client 120(M) based on the IP address of client 120(M) stored in on-line status data 230 for presentation in the history component 330a of the corresponding chat utility 330. ", ¶216]

and wherein the second GUI of the second digital context is a content editing GUI that is usable to edit content of the data object(desktop collaboration application  of co-editor, ¶227, see also fig 1A user M, digital data device M).
["In some embodiments, the users in a place can concurrently edit (e.g., write to) content being shared with each other via the place interface. This so-called "co-editing" feature of the disclosed systems and methods allows clients to simultaneously modify different fields of a data file in a place. For example, in some of such embodiments, each client can concurrently modify a field of a spreadsheet (e.g., a cell, a row, or a column) or a document (e.g., a word, a sentence, or a paragraph). ", ¶227]

Regarding claim 20, Spataro teaches wherein determining that the user activity meets the one or more status indicator criteria includes determining that a current status of the second user matches a predetermined status(system determines the activity level of a user such a being active, idle or busy etc, ¶76).
["User place data 220 include user place identifiers 225, data representing the on-line status 230 of the user, and skin data 235. Place identifiers 225 include data identifying the names of the places which the user has been authorized to access. The on-line status data 230 includes an on-line indicator that indicates whether a user has entered and/or otherwise accessed an active place (e.g., logged into an active place). In some embodiments, the on-line indicator includes a bit or flag that is set based on whether the user has entered a place. Usually, if a user has entered a place, the on-line status data 230 (and/or other data in user data 210) also includes the IP or other network address of the client 120 associated with the user for logging and/or debugging purposes. In some embodiments, the on-line status data 230 includes an activity indicator that represents a type and/or a degree of user activity in a place. For example, the activity indicator can include a binary busy/idle indicator that represents a period of activity/inactivity in the place (e.g., idle for the previous 10 seconds). Also for example, the activity indicator can include a complex, e.g., non-binary, indicator that can identify user activity inside and/or outside the place. Such a complex activity indicator can identify an active display or window on client 120 (e.g., a display or window into which data is currently being (and/or has recently been) entered and/or otherwise provided by a user input device) and a type and/or a degree of activity in the active display or window (e.g., 100 keystrokes per minute in an active word processing window). ", ¶76]


Claim Rejections - 35 USC § 103

Claims 3, 5-8,11, 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spataro US 2006/0053380 and further in view of Zaveri US 2014/0372526.
Regarding claim 3, Spataro does not teach wherein determining that the user activity meets the one or more status indicator criteria includes determining that the user activity associated with the second user indicates that the second user is interacting with a particular portion of the content that corresponds to the first user based on a level of contribution that the first user has made in relation to the particular portion of the content.  Zaveri in the same field of endeavor teaches a system for collaborative file editing/review. Zaveri teaches wherein determining that the user activity meets the one or more status indicator criteria includes determining that the user activity associated with the second user indicates that the second user is interacting with a particular portion of the content that corresponds to the first user based on a level of contribution that the first user has made in relation to the particular portion of the content (owner of the document may be set as attribute for satisfying event notification criteria, ¶114)
["The dashboard module 216 may determine whether an attribute of the first event satisfies a criterion. An attribute of the event evaluated for a criterion can include, for example, attributes of the data content object relating to the event (e.g., type of data content object, size, owner, date created, date modified, etc.), the type of event, the time of the event, the date of the event, the user causing the event, the identity of the application involved in the event, and the type of application involved in the event. ", ¶114]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what events will cause a notification as taught by Zaveri. The reason for this modification would be to provide more granular control by a user of what notification of changes in documents the user wishes to be alerted to.
Regarding claims 5 and 11, Spataro does not teach analyzing the user activity associated with the second user to determine whether the user activity reaches a threshold activity level for triggering expose of the status indicator, and wherein determining that the user activity meets the one or more status indicator criteria includes determining that the user activity reaches the threshold activity level.  Zaveri in the same field of endeavor teaches a system for collaborative file editing/review. Zaveri teaches analyzing the user activity associated with the second user to determine whether the user activity reaches a threshold activity level for triggering expose of the status indicator, and wherein determining that the user activity meets the one or more status indicator criteria includes determining that the user activity reaches the threshold activity level(criteria for reporting can be based on amount and/or  frequency of an event, ¶163).
["Through one or more criteria, the criterion module 604 can implement one or more threshold conditions (e.g., based on time, date, count of event, type of event, frequency of event, etc.) for determining relevancy of data content objects and events when presenting related event cards on a dashboard. ", ¶163]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what events will cause a notification as taught by Zaveri. The reason for this modification would be to provide more granular control by a user of what notification of changes in documents the user wishes to be alerted to.
(owner of the document i.e. first user  is part of criterion for notification of the event , ¶114)
["The dashboard module 216 may determine whether an attribute of the first event satisfies a criterion. An attribute of the event evaluated for a criterion can include, for example, attributes of the data content object relating to the event (e.g., type of data content object, size, owner, date created, date modified, etc.), the type of event, the time of the event, the date of the event, the user causing the event, the identity of the application involved in the event, and the type of application involved in the event. ", ¶114]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what events will cause a notification and which user are notified for a specific event as taught by Zaveri. The reason for this modification would be to provide more granular control by a user of what notification of changes in documents the user wishes to be alerted to.
Regarding claim 7, Spataro teaches determining whether a current status associated with the second user corresponds to an available status of busy status.
["In some embodiments, the on-line status data 230 includes an activity indicator that represents a type and/or a degree of user activity in a place. For example, the activity indicator can include a binary busy/idle indicator that represents a period of activity/inactivity in the place (e.g., idle for the previous 10 seconds). Also for example, the activity indicator can include a complex, e.g., non-binary, indicator that can identify user activity inside and/or outside the place. Such a complex activity indicator can identify an active display or window on client 120 (e.g., a display or window into which data is currently being (and/or has recently been) entered and/or otherwise provided by a user input device) and a type and/or a degree of activity in the active display or window (e.g., 100 keystrokes per minute in an active word processing window). ", ¶76]

(actions a user can perform with respect to document on based on level of access(status) of the user), ¶149).
. In a further example, where a share event provides the second user with some level of editing access to a data content object, edits performed under such level of access may be maintained in a separate version associated with the user, and may be incorporated into the original version after approval by another user (e.g., the first user and/or the user owning the data content object", ¶149]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what and how users can edit shared content as taught by Zaveri. The reason for this modification would be to provide control how users can interact with a shared document.
Regarding claim 8,Spataro does not teach receiving available action parameters that prescribe at least one computing action to make available to the first user based on one or more factors; and determining the at least one action that is available to the first user within the first digital context based on the available action parameters. Zaveri in the same field of endeavor teaches a system for collaborative file editing/review. Zaveri teaches receiving available action parameters that prescribe at least one computing action to make available to the first user based on one or more factors; and determining the at least one action that is available to the first user within the first digital context based on the available action parameters(actions such as liking an event notification, commenting on the event or deferring the event notification, ¶146) .
["In accordance with some embodiments, the notification provided by the event notification module 506 may include an event card comprising a unit of summarized information regarding the event in association with the data content object. Once generated, a card can be presented to a user through a workspace to inform them of an event in relation to a data content object. A card can comprise some or all of the contextual information captured in association with an event, a comment section configured to present or receive a comment in association with the event, or a secondary action (e.g., call of action) configured to be performed an operation with respect to the card at the request of the user perceiving the card (e.g., the percipient user). Some examples of secondary actions include, entering a comment in association with the first card (e.g., liking an event, liking an existing comment, or replying to a an existing comment); sharing the first card with another user, deferring presentation of the first card (e.g., defer based on time, date, or another event), assigning a task associated with the event to another user. ", ¶146]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro event triggered notification with what the actions that can be taken in response to a shared document as taught by Zaveri. The reason for this modification would be to improve to how users of a collaboration space can communicate with each other.
Regarding claim 12, Spataro does not teach wherein the computer-readable instructions further cause the at least one processor to: analyze the user activity associated with the second client device to determine whether the user activity includes editing content of the data object in a predefined manner, and wherein updating the contextual data is responsive to the content being edited in the predefined manner. Zaveri in the same field of endeavor teaches a system for collaborative file editing/review. Zaveri teaches wherein the computer-readable instructions further cause the at least one processor to: analyze the user activity associated with the second client device to determine whether the user activity includes editing content of the data object in a predefined manner, and wherein updating the contextual data is responsive to the content being edited in the predefined manner(notification can be performed based on revisions to portions of a document delegated by the first user, ¶s 112, 113).
[" The workspace module 214 may, at the request of the first user at the client 102, delegate a task to another user (e.g., the second user) in association with at least a portion of content in the data content object. The workspace module 214 may, subsequently, receive a response to the task from the other user (e.g., the second user), and integrate the response into the portion of content. Additionally, the workspace module 214 may inform the first user at the client 102 regarding the response received from the other user (e.g., the second user), and may further inform the first user of the integration of the response into the portion of content originally delegated. ", ¶112]

["For some embodiments, when a first user delegates a task to another user in association with a portion of content in a data content object, the other user may be limited to providing a response for only that portion of content. Additionally, the integration of the response into the corresponding portion may only affect the portion associated with the task. Depending on the embodiment, the response provided by the other user may be a revised version of the content portion associated with the delegated task.", ¶113]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what events will cause a notification and which user are notified for a specific event as taught by Zaveri. The reason for this modification would be to provide more granular control by a user of what notification of changes in documents the user wishes to be alerted to.
Regarding claim 14, Spataro teaches determining threshold with respect to certain events (¶249) but does not teach wherein determining that the status indicator criteria have been satisfied includes determining that the user activity reaches a threshold activity level for triggering expose of the status indicator. Zaveri in the same field of endeavor teaches a system for collaborative file editing/review. Zaveri teaches determining threshold with respect to certain events (¶249) but does not teach wherein determining that the status indicator criteria have been satisfied includes determining that the user activity reaches a threshold activity level for triggering expose of the status indicator(criteria for reporting can be based on amount and/or  frequency of an event, ¶163).
["Through one or more criteria, the criterion module 604 can implement one or more threshold conditions (e.g., based on time, date, count of event, type of event, frequency of event, etc.) for determining relevancy of data content objects and events when presenting related event cards on a dashboard. ", ¶163]

(user has interacted with document for time/date bounded window of time, ¶24).
["As used herein, a "card" and "event card" can refer to a unit of summarized information regarding an event in association with a data content object. Depending on the embodiment, an event card may be presented according to a bounded window of continuous activity relating to the data content object. The window can be bounded by time, date,", ¶24]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro’s event triggered notification with more granular control of what events will cause a notification and which user are notified for a specific event as taught by Zaveri. The reason for this modification would be to provide more granular control by a user of what notification of changes in documents the user wishes to be alerted to.

Claims 4, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spataro/Zaveri as applied to claims 1, 10 and 16 above, and further in view of Procopio US 2019/0342369.

["Furthermore, additional recipients who are not editors of the file may be copied on the email to the editor. This allows a user to copy additional recipients (e.g., a project manager) for changes that are especially important (e.g., deletions or insertions of large amounts of text) and to copy fewer recipients when changes are less important (e.g., correcting typographical errors). This targeted approach to commenting can reduce the number of unwanted emails received by team members that are tangentially involved in collaboration. This can also allow additional users to be involved in the editing process without having to make them editors of the file. ", ¶57]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Spataro/Zaveri’s criteria for triggering notification with to detect and set substantive vs non-substantive edits as taught by Procopio. The reason for this modification would be to allow a recipient of notification to filter out non-substantive edits to documents to reduce the amount of event notifications.
	

(2) Response to Argument
Appellant argues with respect to the rejection of claim 1(pages 12-14, argument A, claim 1) that the cite ¶s 199, 200,  76, and figure 3D,  that the activity indicators discussed in such paragraphs are on a broad level indicating busy or idle and thus not teach activity that 
The examiner contends that while the activity indicators of Spartaro as discussed in  ¶s199 , 200, 76, can regard general status of a user the appellant ignores example of determined user activity that are of the second user interaction with the content of the particular data object. Spataro teaches in ¶200, activity status that indicates the activity status of the second user with respect to “data identifying all  of the data files currently being viewed by the user”. Displaying the files that a user is currently viewing in the context of co-editing of a document would mean identifying one or more files including the file that the first user(see fig3D, demo Story) has shared with the second user for co-editing.  Fig 3D provides more insight as to this status in that fig 3D shows a graphical box, around element 324 which identifies the number and names of the users that are currently viewing the “demo story”. The examiner contends that viewing a shared document undoubtedly showing a box indicating who is view the document, comprises an activity of a second user interacting(i.e. viewing) with the particular object(i.e. file).  Further with respect to ¶200 Spataro teaches the complex activity identifier can include thumbnails of files being currently viewed by a user. Displaying thumbnails of the file a second user is viewing can allow the first user to see that the second user is viewing the same file that the first user currently viewing in a co-editing session.  With respect to ¶76 the appellant points to various status indicators that provide general activity status but totally ignores other examples that correspond to activity in interacting with the particular object. ¶76 teaches complex activity can include   the active display of a window on a client and a type or display or degrees of activity in the active window i.e. 100 keystrokes per minute. The examiner contends that identifying the active window  and providing information such as the number of keystrokes clearly show interaction with respect to a second user typing in an active document 
The appellant further restates the argument(page 14, Argument A claim 1) that Spataro does not teach the determined activity by a second user interacting with  the particular object, stating that “ a user viewing the status and/or activity indication in Spataro would not know whether a user is interacting with the content of a first file or a second file.
The examiner contends that the claims do not require what the appellant argues, the claims does not require the status indicator to allow the first user to know the second user is interacting with a first file. The claims merely require that a status indicator “that is rendered in association with the   graphical representation of the particular object”. This means that the activity status is required to be shown along with the display of the document being shared in the first user’s GUI. It is clear from at least fig 3D that Spataro teaches this(icon with number, and names of user view the shared document.  But regardless, even if the claims required such limitations, Spataro in the examples given would allow a first user to determine that the second user is interacting with a first file they are currently displaying in the first user’s GUI interface, and not a second file. The identifying of the files a user is currently viewing, graphical box indicating the names of user currently viewing the screen(.which includes document shared by the first user), and display of thumbnails of files  a user is currently viewing allows the first user to  determine that a second user is view/ typing or otherwise providing some interaction with the file the first user has shared and is currently displaying  in the first user’s  GUI.
Furthermore the appellant argues(pages 15-17, Argument A, claim 1) that in Spataro the activity indicators do not include an embedded control which can be used to initiate communication between users because of the same alleged deficiencies that the activity indicators, including the complex indicators of Spataro do not teach status with respect to interaction of the second user with the  particular object.

The appellant further makes the argument(pages 17-22, argument A, claim 9) similar arguments that Spataro fails to teaches activity of a second user interacting with the particular object. Claim 9 differs in that it recites “(a) an indication reflecting how the second user is currently interacting with the content of the particular data object” instead of  “(a) an indication reflecting a status of the second user based on the determined user activity” as in claim 1. 
The examiner contends that the complex activity status that identifies the files a user is currently viewing,  graphical box indicating the names of user currently viewing the screen(which includes document shared by the first user), and display of thumbnails of files  a user is currently viewing, allows the first user to  determine that a second user is view/ typing or otherwise providing an interaction reflecting how the second user is currently  interacting with the content of the currently shared and displayed object(“demo story”).  Identification that a user it viewing or that a user is typing 100 words indicates how the second user is interacting.  
Furthermore the appellant argues(page 20 Argument A, claim 9) that in Spataro the activity indicators do not include an embedded control that is selectable to expose a cross-context message generation field  because of the same alleged deficiencies that the activity indicators, including the complex indicators of Spataro do not teach activity  status with respect to interaction of the second user with the  particular object.
The examiner contends that Spataro teaches activity indicators that show a second user interaction with a filed shared by a first user as discussed above. The examiner contends that the same rebuttal applies as discussed above. 
(pages 22-26, argument A, claim 16) similar arguments that Spataro fails to teaches activity of a second user interacting with the particular object. Claim 16 differs in that it recites ” a status indicator that is rendered in association with the icon that graphically represents the individual data file and that indicates a status of the second user that is determined based on monitoring the user activity of the second user” instead of  “(a) an indication reflecting a status of the second user based on the determined user activity” as in claim 1. 
The examiner contends that the complex activity status showing a graphical box indicating the names of user currently viewing the screen(which includes document shared by the first user), and display of thumbnails of files  a user is currently viewing allows the first user to  determine that a second user is view/ typing or otherwise providing an icon  indicating the status of the second user currently  interacting with the content of the particular data object.  Thumbnails of ¶200, and status box(fig 3D) showing which users are viewing the shared document is an icon that  indicates how the second user is interacting.  
Furthermore the appellant argues(page 27 Argument A, claim 16) that in Spataro the activity indicators do not include an embedded control that is selectable to expose a cross-context communication control  because of the same alleged deficiencies that the activity indicators, including the complex indicators of Spataro do not teach activity  status with respect to interaction of the second user with the  particular object.
The examiner contends that Spataro teaches activity indicators that show a second user interaction with a filed shared by a first user as discussed above. The examiner contends that the same rebuttal applies as discussed above. 
The appellant argue(page 27 argument A, claims 2,10,13, 17) that the rejection of claims 2, 10, 13, 17 and 20 are deficient for the same alleged reasons as discussed with claims 1, 9 and 16.

The appellant argues(pages 28-29, argument B, claims 3,5-8,11,12,14 and 19) that claims 3,5-8,11,12,14 and 19 are allowable over the alleged deficiencies of the rejection of claims 1 , 9 and 16.
The examiner contends that no deficiencies are present as presented in the rebuttal above and thus claims 3,5-8,11,12,14 and 19 are proper.
The appellant argues(pages 29-30, argument B, claim 3) that the combination of Spataro and Zaveri fails to teach “wherein determining that the user activity meets the one or more status indicator criteria includes determining that the user activity associated with the second user indicates that the second user is interacting with a particular portion of the content that corresponds to the first user based on a level of contribution that the first user has made in relation to the particular portion of the content. “ because the cited ¶114 does not teach a description that associates or connects the owner of the data content object to the second user o the person to which the event card is presented in Zaveri.
The examiner contends that appellant’s arguments are based on a misinterpretation of  how ¶114 of Zaveri is mapped to teach such limitations.  The appellant admits that Zaveri teaches an attribute of an event including an owner of the data content object but alleges deficiency in providing no description that associates or connects the owner of the data content object to the second user or the person to which the even card is presented in Zaveri. Thus the appellant admits that Zaveri teaches determination of a level of contribution that of the first user has made in relation to the particular portion of content, and merely alleges Zaveri is deficient with respect to determining that the users activity associated with the second user indicates that the user is interacting with a portion of the content. The examiner contends that the appellant misses an important attribute/criterion for notification as presented in ¶114. ¶114 teaches that an attribute of an event can include “the user causing the event”. Thus a first user being the the user causing the event attribute as described in ¶114. A user editing a document object would be the cause of an event that triggers notification of such a modification. Thus the notification is based on the owner(main contributor) of a document as well as which user is interacting with the document. It would have been obvious to apply methods of granular control of activity notification to the system of Spataro to limit/ reduce or otherwise better control complex activity indicators.
	The appellant further argues (page 30, argument B, claim 6) that the combination of Spataro fails to teach determining that user activity associated with the second user includes identification of the first user because nothing in ¶114 of Zaveri teaches that user activity associated with the second user includes identification of the first user. 
 	The examiner contends that the appellant’s allegation is dependent on a mis-understanding of Zaveri as presented in the rejection. The appellant maps the second user receiving the notification of an event with the second user interaction with a portion. The examiner contends that Zaveri teaches at least “the user causing the event” as a criterion. Thus ¶114 of Zaveri teaches a combination of notification triggering conditions based on the owner of a object(i.e. first user) and the particular user which cause the event(i.e second user interacting). It is apparent that the first user is the owner because it is the first user delegating other users to perform tasks on portions of the content(see ¶29,show below). Thus in Zaveri  notification can be sent for  changes made to document based on the first user being the owner and on task performed by the user causing the event.  One would be motivated to modify 
[“ In various embodiments, the systems and methods can delegate, at the request of the first user, a task to another user in association with at least a portion of content in the data content object. The systems and methods can receive a response to the task from the other user. The systems and methods can to integrate the response into the portion of content. The systems and methods can to inform the first user of the response.”, ¶29]
 
The appellant further argues(page 31, Argument C, claims 4,15,18) that the combination of Spataro, Zaveri and Procopio fail to teach the limitation of claims 4,15 and 18 for the alleged deficiencies of claims 1 9 and 16.
The examiner contends that the same rebuttal for claims 1, 9 and 16 as presented above is applicable to such arguments.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TOM Y CHANG/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        Conferees:
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.